Citation Nr: 1222538	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to September 1983 and January 1990 to April 1990, with additional periods of inactive duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which confirmed and continued a previous denial of service connection for a low back injury.  In September 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2009.

To establish jurisdiction over the issue of entitlement to service connection for a low back disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for a low back disability.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of entitlement to service connection for a low back injury in June 2004 on the basis that the evidence did not show a current low back disorder or an in-service low back injury; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not perfect an appeal of this decision.

2.  Evidence submitted subsequent to the RO's June 2004 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's June 2004 decision denying the Veteran's claim of entitlement to service connection for a low back injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for a low back disability, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a low back injury.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran previously sought service connection for a low back injury.  He filed his original claim of entitlement to service connection in July 2003.  A June 2004 rating decision from the VA RO in St. Petersburg, Florida denied the Veteran's low back claim on the basis that the evidence did not establish that the Veteran had a current low back disorder or that he had suffered a low back injury in service.  The Veteran filed a notice of disagreement in July 2004, but did not perfect an appeal of this decision.  At the time of this denial, statements from the Veteran and select service treatment records were considered.  The June 2004 RO decision is the last final denial of this claim.

The new evidence submitted since the June 2004 denial consists of additional statements from the Veteran, private treatment records and letters from the Veteran's private chiropractor, additional service treatment records, statements from the Veteran's former coworker, R. B., and a fellow service member, D. E. D., and a November 2009 VA examination report.

Notably, the additional service treatment records show a June 1992 muscle strain of the back that was found to be incurred in the line of duty.  Additionally, lay statements from the Veteran's former coworker and fellow service member attest to the Veteran's in-service back injury and performance of heavy labor in service.  Finally, private chiropractic treatment records and the November 2009 VA examination report show current low back disorders, including lumbar strain and mild disc bulging at L3-4, L4-5, and L5-S1.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that these lay statements and service treatment records corroborating the Veteran's in-service back injury and the medical evidence of a current low back disorder satisfy the low threshold requirement for new and material evidence.  As such, the claim for service connection for a low back disability is reopened.


ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for a low back injury, to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a low back disability.

The Veteran contends that his current low back disability is the result of his military service.  Specifically, he claims that he injured his low back while doing heavy lifting on active duty and that this has caused his current low back problems.  He, therefore, believes service connection is warranted.

The Veteran was afforded a VA examination to address his low back disorder in November 2009.  The November 2009 VA examiner diagnosed the Veteran with lumbar strain and concluded that this condition was not related to the Veteran's military service because there was no evidence of ongoing low back problems since his in-service injury.  The examiner further commented that back pain is a "common complaint and malady seen in the general population."  However, the examiner failed to address September 2000 and July 2003 private lumbar spine MRI reports showing mild disc bulging at L3-4, L4-5, and L5-S1, right paracentral disc protrusion at L5-S1, and desiccation of the L3-4 and L4-5 intervertebral disc with mild disc bulging and spondylosis, or whether these diagnoses may be related to the Veteran's in-service injury.  Additionally, the examiner failed to reconcile his conclusion that back pain was a "common complaint and malady" with a June 2004 letter from the Veteran's private chiropractor letter indicating that the Veteran has significant low back problems relative to his age.  In light of the VA examiner's failure to address these treatment records and letter, the November 2009 VA examination is not sufficient to render a decision on the issue of service connection for a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that July 2005 and March 2008 letters from the Veteran's private chiropractor appear to link the Veteran's low back symptoms to his military service.  However, the private chiropractor did not address the fact that the service treatment records only show complaints relating to the right shoulder area and the lack of continuous complaints regarding the low back from 1992 to the present.  As such, his nexus opinions alone are not sufficient to grant service connection.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a low back disability must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be sent to the November 2009 VA examiner, if possible, for an addendum opinion.  Specifically, the examiner must comment on the September 2000 and July 2003 MRIs showing additional low back diagnoses and on the June 2004 letter from the Veteran's private chiropractor, indicating that the Veteran's low back problems were significant relative to his age.  The examiner should then update his diagnosis and provide an opinion on whether any of the Veteran's current low back disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  The Veteran may be recalled for examination, if deemed necessary.

If the November 2009 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his low back disability.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.  The examiner should also obtain a complete history of the Veteran's low back symptoms.

The examiner should provide an opinion as to the likelihood that any currently diagnosed low back disorder(s) was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including the June 1992 muscle strain.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


